Citation Nr: 0901519	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-04 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the right upper 
extremity, currently evaluated 30 percent disabling.  

2.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the left upper 
extremity, currently evaluated 20 percent disabling.  

3.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the right lower 
extremity, currently evaluated 20 percent disabling.  

4.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the left lower 
extremity, currently evaluated 20 percent disabling.  

5.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1968 to April 1970.  Service in Vietnam is reflected 
in the evidence of record.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of June 2004, March 2005, and May 2006 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  

Procedural history

The peripheral neuropathy claims

The June 2004 rating decision granted the veteran's claim of 
entitlement to service connection for peripheral neuropathy 
of the left upper extremity.  A noncompensable (zero percent) 
disability rating was assigned.  Additionally, the June 2004 
rating decision granted service connection for peripheral 
neuropathy of the veteran's left and right lower extremities.  
Separate 20 percent disability ratings were assigned for each 
lower extremity.  

The May 2006 rating decision granted the veteran's claim for 
entitlement to service connection for peripheral neuropathy 
of the right upper extremity.  A 10 percent disability rating 
was assigned.  

The veteran disagreed with all four of the assigned 
disability ratings and has perfected an appeal as to each.  

Although the RO subsequently increased the assigned 
disability ratings, the veteran has made clear his desire to 
proceed with his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated]. 

The PTSD claim

Service connection for PTSD was denied by the RO in February 
and September 2003 rating decisions, which the veteran did 
not appeal. 

In September 2004, the veteran filed to reopen the 
previously-denied claim of entitlement to service connection 
for PTSD.  The claim was denied in the above-referenced March 
2005 rating decision.  The veteran requested review by a 
decision review officer (DRO), who confirmed the RO's 
findings in an August 2006 statement of the case (SOC).  The 
veteran has perfected an appeal as to this issue as well.  

Issues not on appeal

A January 2003 rating decision, in part, denied the veteran's 
claims of entitlement to service connection for a heart 
disorder, gout, a sleep disorder, diabetic retinopathy and 
hypertension.  To the Board's knowledge, the veteran did not 
disagree with that decision as to the heart disorder, gout 
and sleep disorder claims.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].  The veteran initiated an appeal with 
respect to his diabetic retinopathy and hypertension claims, 
but he subsequently withdrew these claims.  See 38 C.F.R. 
§ 20.204 (2008).  Therefore, none of these claims is in 
appellate status, and they will be discussed no further.   

The above-mentioned June 2004 rating decision and a September 
2004 rating decision denied the veteran's claims of service 
connection for bilateral hearing loss and tinnitus 
respectively.  The veteran disagreed with these decisions; 
however, the veteran subsequently withdrew these claims as 
well.  The June 2004 rating decision also denied the 
veteran's claim for entitlement to an increased disability 
rating for his service-connected diabetes mellitus, type 2.  
The veteran has not disagreed with that determination.                

The March 2005 and July 2006 rating decisions denied the 
veteran's claims of entitlement to service connection for 
sleep apnea, as well as entitlement to a total disability 
rating based on individual unemployability (TDIU) 
respectively.  To the Board's knowledge, the veteran has not 
disagreed with these determinations. 

Thus, the only issues which are now in appellate status are 
the four increased rating issues pertaining to peripheral 
neuropathy of the upper and lower extremities and the PTSD 
claim.


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's right upper extremity peripheral neuropathy is 
manifested by incomplete paralysis which is moderate.

2.  The medical and other evidence of record indicates that 
the veteran's left upper extremity peripheral neuropathy is 
manifested by incomplete paralysis which is moderate.

3.  The medical and other evidence of record indicates that 
the veteran's right lower extremity peripheral neuropathy is 
manifested by incomplete paralysis below the knee which is 
moderate.

4.  The medical and other evidence of record indicates that 
the veteran's left lower extremity peripheral neuropathy is 
manifested by incomplete paralysis below the knee which is 
moderate.

5.  The evidence does not show that the veteran's service-
connected right and left upper and lower extremity 
disabilities are so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.

6.  In an unappealed September 2003 decision, the RO denied 
the veteran's claim of entitlement to service connection for 
PTSD.

7.  The evidence associated with the claims folder subsequent 
to the September 2003 RO rating decision is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for service-connected right upper extremity 
peripheral neuropathy have not been met.             38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8515 (2008).

2.  The schedular criteria for an evaluation in excess of 20 
percent for service-connected left upper extremity peripheral 
neuropathy have not been met.               38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 
(2008).

3.  The schedular criteria for an evaluation in excess of 20 
percent for service-connected right lower extremity 
peripheral neuropathy have not been met.               38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2008).

4.  The schedular criteria for an evaluation in excess of 20 
percent for service-connected left lower extremity peripheral 
neuropathy have not been met.               38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2008).

5.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).

6.  The September 2003 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).

7.  Since the September 2003 RO decision, new and material 
evidence has not been received which is sufficient to reopen 
the claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to increased disability ratings 
for his service-connected upper and lower extremities.  
Additionally, the veteran seeks service connection for PTSD.  
Implicit in his PTSD claim is the contention that new and 
material evidence which is sufficient to reopen the 
previously-denied claim has been received.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

The VCAA duty to notify currently applies to all issues on 
appeal; the standard of review and duty to assist provisions, 
however, do not apply to the previously-denied PTSD claim 
unless such is reopened.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  The Board will now address these concepts 
within the context of the circumstances presented in this 
case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As was alluded to above, this standard does not apply to a 
claim to reopen until such claim has in fact been reopened.  
The standard of review as to the issue involving new and 
material evidence will be set forth where appropriate below.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal. The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his increased rating claims in 
a letter from the RO dated September 30, 2005, which informed 
him that "the evidence must show that your service-connected 
condition has gotten worse."  The Board observes that the 
veteran was also informed of the evidentiary requirements to 
substantiate claims for an increased disability rating in a 
letter from the RO dated March 20, 2006, which will be 
further referenced below.  

With respect to the veteran's service connection claim, 
letters from the RO dated January 14, 2003, May 30, 2003 and 
November 1, 2004 informed the veteran that the evidence must 
demonstrate "a relationship between your current disability 
and an injury, disease or event in service."  

With respect to notice to the veteran regarding new and 
material evidence, the November 2004 VCAA letter stated, 
"You were previously denied service-connection for PTSD.  
You were notified of the decision on September 9, 2003."  
See the November 2004 VCAA letter, page 1.  Moreover, the 
November 2004 letter informed the veteran as to the reason 
his claim was previously denied: "Your claim was previously 
denied because there was no credible supporting 
evidence/stressor to establish that a stressful experience 
occurred."  See id.  The letter notified the veteran that 
evidence sufficient to reopen the veteran's previously denied 
claims must "relate to this fact," and the evidence 
"cannot simply be repetitive or cumulative of the evidence 
we had when we previously denied your claim,"         
closely mirroring the regulatory language of 38 C.F.R. 
§ 3.156(a).  Id., page 2.      Based on this advisement, the 
veteran was adequately advised of the bases for the previous 
denial to determine what evidence would be new and material 
to reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

In addition, the veteran generally was informed of VA's duty 
to assist him in the development of his claims and was 
advised of the provisions relating to the VCAA in the May 
2003, November 2004 and September 2005 letters.  
Specifically, the veteran was advised in the letters that VA 
is responsible for obtaining relevant records from any 
Federal agency, including records kept by VA treatment 
centers and the Social Security Administration.  The letters 
indicated that a VA medical examination would be scheduled if 
necessary to adjudicate his claims.  With respect to private 
treatment records, the letters informed the veteran that VA 
would make reasonable efforts to obtain relevant records not 
held by any Federal agency.  Included with each letter was a 
copy of VA Form 21- 4142, Authorization and Consent to 
Release Information, and the veteran was asked to complete 
this release so that VA could obtain private treatment 
records on his behalf.

The May 2003 letter further emphasized: "[y]ou must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  See also the November 2004 letter from the RO, page 
6 and the September 2005 letter from the RO, page 5.

The veteran was also provided with language satisfying the 
"give us everything you've got" requirement formerly 
contained in 38 C.F.R. § 3.159(b):  "If there is any other 
evidence or information that you think will support your 
claim, please let us know. If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the November 2004 letter, page 4; see also the 
September 2005 letter, page 3.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments, which 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.]

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in the above-referenced March 2006 letter from the 
RO, which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, both letters instructed the 
veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule . . ."  The veteran was also advised in the letter 
as to examples of evidence that would be pertinent to an 
effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the veteran has received proper notice pursuant 
to the Court's Dingess determination via the March 2006 
letter from the RO. 

The Board notes that the veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claims in June 2004 and March 2005.  The Board is of course 
aware of the Court's decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, following the 
issuance of the March 2006 Dingess letter, the veteran was 
allowed the opportunity to present evidence and argument in 
response.  The veteran's claims were then readjudicated in an 
August 2006 statement of the case (SOC) [regarding PTSD], an 
August 2006 supplemental statement of the case (SSOC) 
[regarding peripheral neuropathy of the left upper 
extremity], and a January 2007 SOC [regarding peripheral 
neuropathy in the right upper extremity and left and right 
lower extremities].  Accordingly, any timing errors have been 
cured.  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The veteran was afforded ample time to submit additional 
argument in support of his claims.  He has pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.  The Board accordingly finds that there 
is no prejudice to the veteran in the timing of the VCAA 
notice.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board observes that the veteran was not informed of the 
relevant law and regulations pertaining to his increased 
rating claims as contemplated in the recent Vazquez 
decision.  However, the essential fairness of the 
adjudication was not affected because the veteran had actual 
knowledge of what was necessary to substantiate these claims. 
 See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran has submitted specific argument as to how his 
disabilities had increased in severity and the effect that 
increase had on his employment and daily life.        See, 
e.g., his August 29, 2005 Statement in Support of claim 
[stating "I am a school bus driver and it is becoming more 
difficult to perform my assigned duties"]; see also the 
August 29, 2006 Report of Contact [indicating that the 
veteran believes that "these disabilities are much worse 
than the evaluations reflect"].  It is therefore clear that 
the veteran was aware of the applicable schedular standards. 

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Vazquez-Flores.

In any event, the Board notes that with respect to appeals of 
initially assigned disability ratings such as the instant 
case, the additional notice requirements recently set forth 
in Vazquez-Flores do not apply.  Specifically, once service 
connection has been granted, VA's VCAA notice obligations are 
fully satisfied and any defect in the notice is not 
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Goodwin v. Peake, 22 Vet. App. 128 (2008) [where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to any downstream 
elements].  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

As for the increased rating claims, the Board finds that 
reasonable efforts have been made to assist the veteran in 
obtaining evidence necessary to substantiate his claims, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating them.  In particular, 
the RO has obtained the veteran's VA outpatient treatment 
reports, and the veteran was afforded VA examinations in May 
2004, February 2006 and November 2006.  

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The veteran has retained the 
services of a representative.  He has been accorded the 
opportunity to present evidence and argument in support of 
his claims, and he declined the option of a personal hearing 
in his January 2007 substantive appeal (VA Form 9).  

Accordingly, the Board will proceed to a decision.





	(CONTINUED ON NEXT PAGE)





1.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the right upper 
extremity, currently evaluated 30 percent disabling.  

2.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the left upper 
extremity, currently evaluated 20 percent disabling.  

For the sake of economy, the Board will analyze the veteran's 
upper extremity claims together, as they are rated under the 
same diagnostic code and according to the medical evidence 
show similar symptomatology.  

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 8515.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  

Review of the relevant evidence of record demonstrates that 
the veteran's right and left peripheral neuropathy of the 
upper extremities primarily consists of numbness, tingling, 
and cramping in his hands.  See the November 2006 VA 
examiner's report, page 1.  Such symptomatology is congruent 
with 38 C.F.R. § 4.124a (2008) Diagnostic Code 8515, which 
rates median nerve disabilities.  The veteran has not 
suggested that any other diagnostic code should be used or 
would otherwise be more appropriate.  

The Board has considered rating the veteran's upper extremity 
disabilities under Diagnostic Code 8516, which rates ulnar 
nerve disabilities, based on the findings of a November 2006 
nerve conduction report that indicated the veteran had 
prolonged median and ulnar nerve distal latencies. However, 
rating the veteran under Diagnostic Code 8516 would not be in 
the best interest of the veteran, as this diagnostic code 
allows for a maximum disability rating of 60 percent rather 
than the 70 percent which may be available under the 
currently assigned Diagnostic Code 8515.  

Therefore, the Board concludes that Diagnostic Code 8515 is 
the most appropriate in rating the veteran's service-
connected peripheral neuropathy of the right and left upper 
extremities.

Specific rating criteria

The veteran is right handed.  See 38 C.F.R. § 4.69 (2008) [a 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes, and only one 
extremity is to be considered major].  The veteran's right 
upper extremity peripheral neuropathy is currently evaluated 
30 percent disabling under Diagnostic Code 8515.  The 
veteran's left upper extremity peripheral neuropathy is 
currently evaluated 20 percent disabling under Diagnostic 
Code 8515.  

Diagnostic Code 8515 [paralysis of the median nerve] provides 
a 70 percent disability rating for the major extremity and a 
60 percent disability rating for the minor extremity, if 
paralysis is complete.  The factors indicative of complete 
paralysis consist of the hand inclined to the ulnar side; the 
index and middle fingers more extended than normally; 
considerable atrophy of the muscles of the thenar eminence; 
the thumb in the plane of the hand (ape hand); incomplete and 
defective pronation; absence of flexion of the index finger 
and feeble flexion of the middle finger; inability to make a 
fist; index and middle fingers remain extended; inability to 
flex the distal phalanx of the thumb; defective opposition 
and abduction of the thumb, at right angles to the palm; 
flexion of the wrist weakened; pain with trophic 
disturbances.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515 
(2008).

If paralysis is incomplete, the Diagnostic Code provides a 50 
percent rating for severe disability in the major extremity, 
and a 40 percent rating for severe disability in the minor 
extremity.  For moderate incomplete paralysis, a 30 percent 
rating applies for the major extremity, and a 20 percent 
rating applies for the minor extremity.   Id.

The words "moderate" and "severe" are not defined in the 
VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2008).  The Board observes that "moderate" is 
generally defined as "of average or medium quality, amount, 
scope, range, etc."  See Webster's New World Dictionary, 
Third College Edition 871.  "Severe" is generally defined as 
"of a great 
degree: serious."  See Webster's Ninth New Collegiate 
Dictionary (1990) 1078.

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to the partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8510-8730 (2008).



Analysis

Mittleider concerns

In addition to the veteran's service-connected peripheral 
neuropathy of his left and right upper extremities, the 
veteran has also been diagnosed with carpal tunnel syndrome 
on both sides.  See the February 2006 VA examiner's report: 
"[n]erve conduction studies of upper extremities are 
performed and [the veteran] is noted to have polyneuropathy 
with possible superimposed carpal tunnel syndrome."  The 
Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).

The medical evidence of record does not draw a distinction 
regarding the veteran's neuropathy and carpal tunnel syndrome 
in his upper extremities.  Therefore, the Board will ascribe 
all impairment of both upper extremities to the veteran's 
service-connected peripheral neuropathy.  

Schedular rating

The veteran's peripheral neuropathy of the right (major) and 
left (minor) upper extremities is rated 30 and 20 percent 
disabling respectively.  As was explained in the law and 
regulations section above, such ratings are congruent with 
moderate incomplete paralysis.

A 70 percent rating under Diagnostic Code 8515 is not 
warranted because there is no evidence of complete paralysis 
of the upper extremities, and the veteran does not contend 
that there is complete paralysis.  Accordingly, the Board's 
analysis of these claims focuses on whether the veteran's 
peripheral neuropathy of the upper extremities can be 
characterized as "severe" or worse.  For reasons stated 
immediately below, the Board concludes that the criteria for 
40 or 50 percent disability ratings under Diagnostic Code 
8515 have not been met.  

The medical evidence shows that the veteran has complained of 
numbness and tingling in his upper extremities, as well as 
occasional pain.  See the February 2006 VA examiner's report, 
pages 1 and 2; see also the November 2006 VA examiner's 
report, page 1.  

Both the February 2006 and November 2006 VA examination 
reports indicated that the veteran's motor strength in both 
upper extremities was 5/5.  Similarly, a January 2006 VA 
treatment record showed motor power as 5/5 in the veteran's 
upper extremities.  There is no indication of any functional 
loss associated with the veteran's peripheral neuropathy.  

Taken as a whole, the record reflects moderately decreased 
sensation in veteran's upper extremities [see the November 
2006 VA examiner's report, page 2].  Although the veteran has 
reported cramping, this has not been identified on 
examination.  The objective medical evidence shows decreased 
sensation, tingling, and occasional pain in the veteran's 
upper extremities.  The Board finds these "wholly sensory" 
symptoms, alone, do not constitute evidence which is 
sufficient to characterize the veteran's service-connected 
right and left upper extremity disabilities as "severe."  
That is, the veteran's current symptoms do not approach the 
above-average or severely disabling range and are best 
described as moderate, thus warranting his current respective 
30 and 20 percent disability ratings but no more.  
Accordingly, increased ratings are not warranted for the 
right and left upper extremities under Diagnostic Code 8515.  

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown,       6 Vet. 
App. 259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2008); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

As was discussed above, a November 2006 nerve conduction 
report indicated that the veteran had prolonged median and 
ulnar nerve distal latencies.  See a November 29, 2006 Nerve 
Conduction report by the P.B.N.C.  The veteran's peripheral 
neuropathy of each upper extremity has been rated as a single 
disease entity under Diagnostic Code 8515, which rates median 
nerve disabilities.

Although the veteran's peripheral neuropathy may affect both 
the median and the ulnar nerves, symptomatology associated 
therewith (as discussed above including pain, numbness and 
tingling) appears to be impossible to separate.  In essence, 
there effectively is one neurological disability.  There is 
no indication in the medical records that the effects of 
neuropathy on the ulnar nerves calls for separate methods of 
treatment or otherwise should be separately rated.  No 
medical examiner has suggested otherwise.  To rate the 
peripheral neuropathy as two separate disabilities (involving 
the median nerve under Diagnostic Code 8515 and the ulnar 
nerve under Diagnostic Code 8516) would amount to prohibited 
pyramiding.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The RO has already assigned staged ratings.  Specifically, 
for the left upper extremity, the RO has assigned a 10 
percent rating effective December 24, 2003 and a 20 percent 
rating effective May 13, 2004.  For the veteran's right upper 
extremity, the RO has assigned a 10 percent disability rating 
effective August 29, 2005 and a 30 percent rating effective 
February 9, 2006.  The Board will review the medical history 
in order to determine whether these effective dates are 
correct.



With respect to the veteran's left upper extremity, nerve 
conduction studies taken on May 13, 2004 first indicate a 
slowing of conduction velocities in the veteran's left 
extremity nerves, and prolonged motor and sensory distal 
latencies of the left extremity.  See the May 13, 2004 Nerve 
Conduction Report of P.B.N.C., page 2.
With respect to the veteran's right upper extremity, nerve 
conduction studies taken on February 9, 2006 first indicate 
identical findings in the right upper extremity as the May 
13, 2004 report found in the left.  See the February 9, 2006 
Nerve Conduction Report of P.B.N.C., page 2.

Based on this medical evidence, the Board agrees with the 
effective dates assigned by the RO.  That is, the Board 
concludes that the May 13, 2004 and the February 9, 2006 
Nerve Conduction Reports indicate the dates as of which 
moderate symptomatology in each upper extremity were 
initially medically identified.  
The veteran has not suggested that any other effective dates 
should be assigned.  

Extraschedular rating consideration

In the interest of economy, the Board will address the matter 
of referral of the veteran's service-connected disabilities 
for consideration of an extraschedular rating in a common 
discussion below.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for increased ratings 
for the veteran's service-connected right and left upper 
extremity peripheral neuropathy are not met.  A preponderance 
of the evidence is against the claims.  Therefore, the 
benefits sought on appeal are denied.




	(CONTINUED ON NEXT PAGE)


3.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the right lower 
extremity, currently evaluated 20 percent disabling.  

4.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the left lower 
extremity, currently evaluated 20percent disabling.  

For the sake of economy, the Board will analyze the lower 
extremity claims together, as they are rated under the same 
diagnostic code, have the same disability rating, and 
according to the medical evidence show similar 
symptomatology.  

Relevant law and regulations

The regulations generally pertaining to increased disability 
ratings have been set forth above and need not be repeated.

Assignment of a diagnostic code

The veteran's peripheral neuropathy of each lower extremity 
is currently evaluated 20 percent disabling as to each 
extremity under Diagnostic Code 8520 [moderate incomplete 
paralysis of the sciatic nerve].  

As mentioned above, the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Review 
of the relevant evidence of record demonstrates that the 
veteran's peripheral neuropathy of the lower extremities 
primarily consists of numbness, tingling, and burning of the 
veteran's feet.  See the February 2006 VA examiner's report, 
page 1.  Such symptomatology is congruent with Diagnostic 
Code 8520, which rates sciatic nerve disabilities.  As is 
explained immediately below, sciatic nerve disorders are 
rated based on paralysis of the foot.

The Board is aware that Diagnostic Codes 8521 through 8525 
also rated based on foot symptomatology.  The Board deems 
Diagnostic Code 8520 to be more appropriate because that 
diagnostic code allows for a higher maximum rating than the 
others. 
  
Specific rating criteria

Under Diagnostic Code 8520, a maximum schedular rating of 80 
percent is awarded for complete paralysis of the sciatic 
nerve.  With complete paralysis, the foot dangles and drops, 
there no active movement possible of muscles below the knee, 
and flexion of the knee is weakened or (very rarely) lost.  
When there is incomplete paralysis, a 60 percent rating is in 
order for severe disability with marked muscular atrophy.  
Moderately severe incomplete paralysis warrants a 40 percent 
evaluation, and moderate incomplete paralysis warrants a 20 
percent rating.  38 C.F.R.              § 4.124a, Diagnostic 
Code 8520 (2008).

As mentioned above, the words "moderate," "moderately 
severe," and "severe" are not defined in the VA Rating 
Schedule.  The term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
the partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8510-
8730 (2008).

Analysis

Schedular rating

The veteran's peripheral neuropathy of the lower extremities 
is rated 20 percent disabling as to each extremity.  As 
explained in the law and regulations section above, such 
ratings are congruent with moderate incomplete paralysis.

The medical evidence of record does not demonstrate complete 
paralysis of either lower extremity, and the veteran does not 
contend that there is complete paralysis.  Accordingly, the 
Board's analysis of these claims focuses on whether the 
veteran's peripheral neuropathy of the lower extremities can 
be characterized as "moderately severe" or worse.  For 
reasons stated immediately below, the Board concludes that 
the criteria for a 40 percent disability rating under 
Diagnostic Code 8520 have not been met.  

The medical evidence shows that the veteran has complained of 
numbness, tingling, and burning in his lower extremities.  
The May 2004 VA examiner reported that, upon sensory 
examination, the veteran "has decreased touch, pinprick, 
temperature, vibration and stocking-like distribution 
involving both lower extremities."  See the May 2004 VA 
examiner's report, page 2.   See also the February 2006 VA 
examiner's report, pages 1 and 2; and the November 2006 VA 
examiner's report, page 1, which are to the same effect.  

The March 2004, February 2006 and November 2006 VA 
examination reports all indicated that the veteran's motor 
strength in both lower extremities was 5/5.  Similarly, a 
January 2006 VA treatment record showed motor power as 5/5 in 
the veteran's lower extremities.  There is no indication of 
any functional loss associated with the veteran's peripheral 
neuropathy.  

In sum, the record reflects moderate decreased sensation and 
burning in veteran's lower extremities [see the February 2006 
VA examiner's report, pages 1 and 2].  There is no evidence 
of more significant symptoms such as atrophy, muscle wasting, 
tremor and the like.  The Board finds these "wholly 
sensory" symptoms, alone, do not constitute evidence which 
is sufficient to characterize the veteran's lower extremity 
peripheral neuropathy as "moderately severe."  That is, the 
veteran's current symptoms do not approach the above-average 
or severely disabling range and are best described as 
moderate, thus warranting his current 20 percent disability 
ratings but no more.  
  
Accordingly, increased schedular ratings are not warranted 
for the right and left lower extremity disabilities under 
Diagnostic Code 8520.  


Fenderson considerations

As mentioned above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, 20 percent ratings have been assigned to each 
lower extremity,  effective December 24, 2003.  The medical 
evidence of record shows that throughout the appeal period 
the veteran's peripheral neuropathy of the lower extremities 
has remained stable, manifesting as complaints of decreased 
sensation and burning in both lower extremities.  The veteran 
has not evidenced symptomatology warranting a disability 
rating other than the currently-assigned 20 percent at any 
time during the period under consideration.  Accordingly, 
staged ratings for each extremity are not applicable.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for increased ratings 
for the veteran's service-connected right and left lower 
extremity peripheral neuropathy are not met.  A preponderance 
of the evidence is against the claims.  The benefits sought 
on appeal are denied.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

The veteran has argued that his service-connected 
disabilities interfere with work, stating that he is a school 
bus driver "and it is becoming more difficult to perform my 
assigned duties."  See the veteran's August 2005 Statement 
in Support of Claim.  Accordingly, the Board will consider 
the veteran's potential entitlement to an extraschedular 
rating in the instant case.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

There is no competent medical evidence of an exceptional or 
unusual clinical presentation in the record.  Even accepting 
for the sake of argument the veteran's contention that his 
symptoms of pain and discomfort constitutes an exceptional 
disability picture and that the schedular evaluation is 
somehow inadequate, the Board notes that referral for 
extraschedular rating remains unwarranted as the third Thun 
criterion is not met.  Specifically, there is no showing of 
marked interference with employment or frequent periods of 
hospitalization.
  
With respect to hospitalization, there has been none.  
Turning to marked interference in employment, there is no 
indication that there has been any marked interference in the 
veteran's employment due to his service-connected peripheral 
neuropathy.  The veteran reports that he "sometimes cannot 
feel the pedal" when he is driving a bus.  See the February 
2006 VA examiner's report, page 1.  However, the November 
2006 VA examination report indicated that the veteran 
continues to work as a bus driver, and a VA treatment record 
in November 2006 indicated that "things have been going 
alright . . . [the veteran] passed his physical" and despite 
problems with numbness and loss of sensation in his hands and 
feet, the veteran "is back to work as a school bus driver."    

While employment may be made more difficult by the veteran's 
disabilities, this alone does not present an exceptional or 
unusual disability picture.  Indeed, significant occupational 
impairment is specifically contemplated in the 30 and 20 
percent ratings assigned to the veteran's upper extremities, 
and the 20 percent ratings which are separately assigned to 
the veteran's lower extremities.  
See 38 C.F.R. §§ 3.321(a), 4.1; see also Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].

In addition, there is no evidence of any exceptional clinical 
presentation.  As has been discussed above, the four 
disabilities manifest as numbness, tingling, and pain 
With objective evidence of functional impairment.

The Board therefore has determined that referral of any of 
the four disabilities for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

5.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for PTSD.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2008).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2008).
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other credible 
evidence which supports and does not contradict the veteran's 
testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau at 395-396 (1996); Cohen v. Brown, 10 Vet. App. 
128, 142 (1997).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in September 2004, the claim will be adjudicated by 
applying the revised section 3.156, which is set out in the 
paragraph immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2008).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Evidence which was of record at the time of the September 
2003 RO decision which denied the veteran's claim of 
entitlement to service connection for PTSD included his DD 
Form 214, which showed service in Vietnam.  His military 
occupational specialty was clerk typist, and there were no 
awards or decorations indicative of combat status.  Also of 
record were diagnoses of PTSD.

The veteran's claim of entitlement to service connection for 
PTSD was denied in September 2003 in essence because his 
alleged in-service stressors could not be corroborated.  [The 
veteran claimed his stressors include witnessing a North 
Vietnamese soldier being skinned alive and witnessing 
soldiers killed in action by an artillery blast.  See the 
veteran's July 2003 PTSD stressor statement.]  Implicit in 
the denial was a finding that medical nexus also has not been 
established.  



The September 2003 RO decision was not appealed and therefore 
is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2008).  
As explained above, the veteran's claim of service connection 
for PTSD may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; see also Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's 
inquiry will be directed to the question of whether any 
additionally submitted (i.e. after September 2003) evidence 
bears directly and substantially upon the specific matters 
under consideration, namely whether there is evidence of that 
the veteran's claimed in-service stressors actually occurred, 
and whether there is evidence of a medical nexus between the 
veteran's current disorder and his military service.      See 
Evans v. Brown, 9 Vet. App. 273 (1996) [there must be new and 
material evidence as to each and every aspect of the claim 
that was lacking at the time of the last final denial in 
order for there to be new and material evidence to reopen the 
claim].

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder has not been submitted.

The evidence added to the veteran's claims folder since 
September 2003 consists of updated VA outpatient treatment 
records, the veteran's written statements, and a December 
2005 DRO hearing transcript.  

The recent VA treatment records document ongoing medical 
treatment for PTSD. As such, these medical records are not 
new and material.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 
280 (1994) [medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence].

With respect to the veteran's own statements and testimony 
regarding his claimed stressor experiences [i.e. that he 
witnessed the skinning of a North Vietnamese soldier and saw 
a fellow soldier get hit with a rocket], such evidence is 
cumulative and redundant of the stressor statements the 
veteran submitted prior to the September 2003 rating 
decision, and accordingly they are not new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  

With respect to the veteran's own statements and testimony to 
the effect that his PTSD is related to his military service, 
such evidence also is cumulative and redundant of statements 
made prior to the September 2003 decision, and also are not 
new.  Moreover, lay persons without medical training are not 
competent to opine on medical matters such as nexus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that laypersons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108." 

In short, the Board finds that the evidence received since 
the last prior denial does not relate to an unestablished 
fact necessary to substantiate the claim, is cumulative and 
redundant of the evidence of record at the time of the 
September 2003 denial, and does not raise a reasonable 
possibility of substantiating the claim.  Accordingly, new 
and material evidence has not been received pursuant to 38 
C.F.R. § 3.156(a).

Accordingly, the claim for entitlement to service connection 
for PTSD is not reopened.  The benefit sought on appeal 
remains denied.


ORDER

Entitlement to an increased disability rating for service-
connected peripheral neuropathy of the right upper extremity 
is denied.

Entitlement to an increased disability rating for service-
connected peripheral neuropathy of the left upper extremity 
is denied.

Entitlement to an increased disability rating for service-
connected peripheral neuropathy of the right lower extremity 
is denied.

Entitlement to an increased disability rating for service-
connected peripheral neuropathy of the left lower extremity 
is denied.

The request to reopen the previously denied claim of 
entitlement to service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


